AO 450 (SCD 04/2010) Judgment in a Civil Action


                                        UNITED STATES DISTRICT COURT
                                                                 for the
                                                        District of South Carolina


                     Deitrich Funchess
                                                                    )
                            Plaintiff
                                                                    )
                           v.                                                 Civil Action No.      4:19-cv-2120-JMC
                                                                    )
    Captain Harolff, Lieutenant Rice, Sergeant Van
                                                                    )
     Brown, Officer Chandler and Officer Lollis
                           Defendant
                                                                    )

                                                  JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

’ the plaintiff (name)                   recover from the defendant (name)              the amount of                dollars ($   ),
which includes prejudgment interest at the rate of            %, plus postjudgment interest at the rate of           %, along with
costs.
’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
recover costs from the plaintiff (name)
   This case is dismissed with prejudice for failure to prosecute, pursuant to Rule 41(b) of the Federal Rules
of Civil Procedure.


This action was (check one):
’ tried by a jury, the Honorable                            presiding, and the jury has rendered a verdict.

’ tried by the Honorable                          presiding, without a jury and the above decision was reached.

 decided by the Honorable J. Michelle Childs, United States District Judge who adopts the Report and
Recommendation of the Honorable Thomas E. Rogers, III, United States Magistrate Judge.


Date: December 5, 2019                                                       CLERK OF COURT


                                                                                            s/Debbie Stokes
                                                                                         Signature of Clerk or Deputy Clerk
